DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and arguments, filed 02/07/2022, with respect to claims 1 and 10 have been fully considered and place the application in condition for allowance.  The previous rejection of record has been withdrawn. 

Allowable Subject Matter
Claims 1-8, 10-17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed sheathed fiberglass heater wire is considered allowable because of the configuration of the cold zone built into the wire. In particular, the cold zone defined at least in part by a portion of the lead wire and a portion of the resistive wire, the cold zone formed by a short circuit created when one or more metal wires contact at least the portion of the resistive wire. These features include the technical advantage of keeping the temperature of the wire below the ignition point of the leaked refrigerant. These features in combination with all other features recited in the independent and dependent claims are not found in the prior art of record. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754